On Rehearing.

Per Curiam
The motion for rehearing herein is overruled. Execution on the judgment of the circuit court in favor of the plaintiff (herein affirmed) will be stayed until the said Auguste Gercke shall have executed a conveyance in due form of law relinquishing to said Henry .Gercke all her inchoate dower interest in his estate and deposited the same in the office of the clerk of the St. Louis circuit court for the use of the said Henry Gercke, and if he shall thereupon or within twenty days, after such conveyance shall have been so deposited, pay to the said Auguste Gercke or into said circuit court for her use the sum of two thousand dollars, then a further stay of execution upon said judgment shall be allowed the said Henry Gercke for six months from the date of such payment, for the remainder thereof with interest, and when the full amount of said judgment shall be paid then the said conveyance shall be delivered to the said Henry Gercke.